McKee, J., concurring.
When the heirs of John McTucker filed their cross-complaint to redeem from the sale under the senior mortgage, by which the title of the mortgagor to the mortgaged premises passed to the plaintiff, they had no right *336of redemption, because the time of the statute of limitations had run upon all the promissory notes whose payment had been secured by the junior mortgage to John McTucker; and as the rights arising out of said notes and mortgage were not kept alive by any action brought by the mortgagee in his lifetime,, or his personal representatives, or heirs, after his death, the causes of action upon the notes and mortgage were barred, the mortgage lien was extinguished (§ 2911, C. C. ; Wells v. Harter, 56 Cal. 343; Jeffers v. Cook, 58 Cal. 147), and the right to-foreclose and the right to redeem were also barred. (Morris v. Goodman, 18 Cal. 482; Coster v. Brown, 23 Cal. 143; McCarthy v. White, 21 Cal. 495; Espinosa v. Gregory, 40 Cal. 58 ; Taylor v. McLaine, 60 Cal. 651; Arrington v. Liscom, 34 Cal. 365 ; Cunningham v. Hawkins, 24 Cal. 403 ; Siter v. Jewett, 33 id. 92; Grattan v. Wiggins, 23 Cal. 16.) Therefore I concur in the judgment.